Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
 
Applicant’s amendment
Applicants’ amendment filed 8/24/2021 has been received and entered.  Claims 1, 9, have been amended, and claims 5-8, 17-24 have been cancelled.
Claims 1-4, 9-16, 25-32 are pending.

Election/Restriction
Applicant’s election without traverse of Group I, (original claims 1-4, 9-12) in the reply filed on 3/25/2019 was acknowledged.  It is noted that the species election requirement was withdrawn. 
Claims 18-24 previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim have been cancelled.

Claims 1-4, 9-16, 25-32, drawn to a method of accessing microbiome data and generating predictive data, are currently under examination.

Priority
This application filed 11/1/2016 is a CIP of 14/586865 filed 12/30/2014 and a CIP of 14/585078, both of which claim benefit to US provisional application 61/944961 filed 2/26/2014; and is related to US applications as continuations 15/087,552 filed 3/31/2016 and 15/087,497 filed 3/31/2016, and to US application as a CIP 15/340,419 filed 11/1/2016 and to applications PCT/US14/72880 filed 12/30/2014 and PCT/US14/72607 filed 12/29/2014. 
No comment is made in the instant response to the summary of priority.
Examiner note:  Upon updated review of the inventors and related applications listed above, it is noted that three additional continuations have been filed 17/245822, 17/196480 and 17/332547 since the last action on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-4, 9-16, 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/332547 filed 5/27/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because provide method steps which access microbiome data from samples in the field or operation site, and based on modelling of the data provide a correlation of metadata that provides and displays guidance to a user for performing the operations. A copy of the pending independent claim in ‘547 is provided below for comparison.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 1-4, 9-16, 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/196480 filed 3/9/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because provide method steps which access microbiome data from samples in the field or operation site, and based on modelling of the data provide a correlation of metadata that provides and displays guidance to a user for performing the operations. A copy of the pending independent claim in ‘480 is provided below for comparison.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2. A system comprising: one or more computers configured to perform operations comprising: accessing microbiome information associated with a natural resource having a recoverability at a location of an industrial activity, the microbiome information including one or more of real-time microbiome information, historic microbiome information, derived microbiome information, or predictive microbiome information pertaining to the recoverability; 

Claims 1-4, 9-16, 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/245822 filed 4/30/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because provide method steps which access microbiome data from samples in the field or operation site, and based on modelling of the data provide a correlation of metadata that provides and displays guidance to a user for performing the operations. A copy of the pending independent claim in ‘822 is provided below for comparison.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2. A system comprising: a computer having one or more computer processors, the computer configured to perform operations comprising: generating, using the one or more computer processors, microbiome information from genetic material extracted from one or more samples sourced from a microbiome associated with a waste management industrial operation; identifying, using the one or more computer processors, a presence of one or more strains of a virus in the microbiome based on an analysis of the microbiome information, the analysis including conducting one or more censuses of microorganisms present in the one or more samples and determining, from a first construct of n-dimensional space information, one or more interrelationships between the microorganisms, the first construct having at least four 

Claims 1-4, 9-16, 25-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/943631. Although the claims at issue are not identical, they are not patentably distinct from each other because provide method steps which access microbiome data from samples in the field or operation site, and based on modelling of the data provide a correlation of metadata that provides and displays guidance to a user for performing the operations. A copy of the pending independent claim in ‘631 is provided below for comparison.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
2.  A computer-implemented method comprising: collecting metadata for each of a plurality of samples associated with a plurality of collection sources at a location, the metadata for each of a plurality of samples including one or more of a collection source identifier, a source formation identifier, a type of the collection source, or a collector identifier; collecting metadata for each of the plurality of collection sources, the metadata for each of a plurality of the plurality of collection sources including one or more physical characteristics of a source formation, the physical characteristics including pressure, temperature, or viscosity; training a machine-learned model using the inetadata for each of a plurality of samples and the metadata for each of the collection sources, the machine-learned model predicting a microbial profile of rock and fluid 

Previous rejections of record
Claims 1-4, 9-16, 25-32 drawn to a method of accessing microbiome data and generating predictive data stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application 15/641,965.   This is a provisional nonstatutory double patenting rejection.
Claims 1-4, 9-16, 25-32 drawn to a method of accessing microbiome data and generating predictive data stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application 15/087,497.  This is a provisional nonstatutory double patenting rejection.
Claims 1-4, 9-16, 25-32 drawn to a method of accessing microbiome data and generating predictive data stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over added claims to a system, computer readable medium and method to monitor data from microbiomes of copending Application 14/586865 and 14/585078.  This is a provisional nonstatutory double patenting rejection.
Response to Applicant’s amendment
Applicants do not provide a section regarding the double patenting rejections of record, and there does not appear to be a terminal disclaimer filed.  As provided previously an indication to a willingness to file a terminal disclaimer upon indication allowable subject matter is noted, however the rejections cannot be held in abeyance and are maintained for the reasons of record.
Examiner note:
 APPROVED.  The terminal disclaimer has addressed the basis of the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9-16, 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For both independent claims, the operations to be performed comprise accessing derived microbiome data, generating predictive data with generative model, however the computing resources are ‘configured to analyze real-time data during an industrial activity’ and in view of the specification means to obtain the microbiome data from field are inconsistent with real time.  For example, at [0008] the specification teaches:
“As used herein, the terms real-time microbiome information and real- time microbiome data are to be given their broadest possible meaning, unless specified otherwise, and includes microbiome information that is collected or obtained at a particular industrial setting during an industrial activity, which would include for example sampling and determining the microbiome present in a pipeline flow, in returns from drilling a borehole, in hydraulic fracturing fluid, agricultural runoff or soil samples taken during a planting or harvesting.”


“Still further there is provided the present systems, operations and methods having one or more of the following features: wherein the analysis includes extracting material including genetic material selected from the group consisting of a SSU rRNA gene 16S, SSU rRNA gene 18S,…” 

which requires physical analysis steps and not considered a source of data in ‘real time’ since separate steps are required to obtain the data.   Dependent claims provide for analysis, but do not address how the field data is obtained, and it is noted that the method as claimed is performed on a computer and does not comprise steps for sample analysis, only using the data for analysis.  
More clearly providing the basis of real time, or providing steps that further define the steps in which the data is obtained would address the basis of the rejection.

Claim 16 recites the limitation "the expected error" but this limitation has been deleted from claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9-17, 25-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 

Claim analysis

For step 1 of the 101 analysis, the claims are directed to a statutory category of a process.  It is noted that the claims require performing on a computer system but broadly set forth instruction to access data, compare and generate additional predictive data based on the comparison, with only the indication to use a generative model.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and analyzing microbiome data.   In view of the guidance of the specification, the microbiome data used is assessed based on sequence data that uniquely identifies species present in the sample, and which correlates to informative attributes about the microbe detected.  The step of accessing can be accomplished by aligning and comparing sequence to arrive at the identification of species of sequences are instructional steps.  The claim requires computing similarity scores based on the broad steps of receiving data.  The judicial exception is a set of instructions for analysis of metadata/sequence data and appear to fall into the category of Mental 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the judicial exception is applied.  This judicial exception requires steps recited at high level of generality and given the guidance of the specification for the use of a computer system are instructions stored or implemented on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of metadata/sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
et al. provide a general overview of the history of the research in this area and a summary of different characteristics of the physico-chemical and living organisms observed at oil reservoirs.  
Given the breadth of the claims and guidance of the specification, the step of analyzing is considered a conventional step of obtaining information for further analysis.  The remaining step of obtaining information and performing an evaluation are considered the judicial exception of the claim.  As broadly set forth in the claim and in review of the guidance of the specification, these two steps provide for obtaining and assessing any form of data about the microbiome.  Dependent claims set forth genetic material such as RNA, however this was a well-known means for assessing variants in bacteria, and the claims/specification relies on the art to fully describe and enable the use of such limitations required of the claim.  It is noted that dependent claims set forth that the information is genetic material, the source of the material and how it is obtained; and that the information that is obtained represents derived and predictive information, and what the genetic information represents within the genome.  In review of these limitations alone and in combination of the additional elements, neither appear to provide for significantly more to make the claims patent eligible.
Response to Applicants arguments

In response, as evaluated above the selection of a generative model is not predicated on any specific criteria and now broader than before.  Importantly the selection step appears to simply require a generic selection among possible models.  The independent and dependent claims do not define the models, nor in review of the specification is there a specific or defined means in which generative data is produced.  With respect to real time data, there does not appear to be any limitation in the claims nor the specification that appears to be beyond a mental decision or analysis.  The claims are generic with respect to the data obtained, and given the examples of the specification for comparing, for example 16S sequences of microbes, it appears that simply aligning the data to a reference can be performed on paper or in one’s mind.
Under Step 2A prong 2, Applicants argue that the claims integrate the judicial exception and impose a meaningful limitation on the judicial exception.
In response, given the broadest reasonable interpretation given the guidance of the specification, the claims require accessing (on a computer) microbe data from a data base which is from an operation, and generating predictive data which is then displayed.  In light of the guidance of the specification, the predictive data is broad and generic based on non-defined models, and given the guidance and intent of the specification is information to determine how samples from two well sources provide a correlation as to whether the wells are connected, that is if two samples show the same microbe is present the conclusion displayed is that the source/wells are connected.  Given the broad and generic steps and limitation required of the 
Applicants argue that it was in error that the claims do not provide additional elements noting accessing and analyzing real time data and selecting a generative model.
In response, these were considered fully and found to be directed to instruction.  Again noting that all these steps are performed by a computer, and do not require any physical step.  To the extent they are on a computer, they were still deemed to be instructions that did not affect the computer, require a specialized computer nor were they applied beyond the final step of interpreting the analysis/generative data derived from the starting data.
Under Step 2B Applicants provide limitations from the claim and noting Berkheimer v HP argue that the claims involve more than well understood, routine and conventional activities known in the industry.
In response, as set forth above and in the record, assessing microbe data present in samples was well known and relevant to the claims at well sites and during fracturing operations, and assessing the importance of their presence was also known.  The specification provides not new means to obtain microbe data, provides guidance for the use of conventional sequences used to classify microbes, and only generically provides using ‘generative models’ to interpret the data for display.   As provided by the art of record, these steps alone or together do not appear to provide for significantly more given the evidence of record. 
The claim amendments and Applicants arguments have been fully considered, and not found persuasive.  Accordingly, the rejection has been maintained.
As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the 

Conclusion
No claim is allowed. 
As indicated previously, the closest art of record is Magot et al. which provides an overview of microbiology of petroleum reservoirs, focusing on indigenous and exogenous bacteria in subterranean oil fields.  
An updated search in view of the broadening amendments has identified Kotlar et al (10/526512 or PCT/GB03/03864), Orphan et al (2000), Van Waasbergen et al (2000) and Ashby (2001) (WO 01/77392 A2).
In review of Orphan et al and limitations of claim 1, Orphan teaches a genotypic analysis of a sample and detecting the presence of thermophilic microorganisms (e.g.: p.700 – Abstract; p.701 – Construction and screening of 16S rDNA libraries; Cloning).  Relevant to step (ii) of claim 1, Orphan et al teaches comparison of detected microbes to reference profiles (e.g. p.705 – Comparison between 16S rDNAs from isolates to those directly recovered in libraries).  The reference thus provides detecting a plurality of microorganisms to generate a sample profile and comparisons to reference profiles.  Relevant to step (iii) of claim 1, Orphan et al teaches that analyzed genetic samples are related to organisms cultured from high-temperature oil-bearing 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631